DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/10/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Examiner’s Note
	The Examiner notes that the 08/17/2020 Non-Final Office Action and Notice of References Cited (PTO-892) contained a typographical error for the Ranade et al reference. The correct serial number for Ranade is US 2010/0266648 A1. The present communication is a second Non-Final Office Action, in lieu of the corrected reference to Ranade.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 54-55, 57-62 and 65-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Göppel et al (USP 7,060,257 B2).
Choi disclosed [abstract] a cosmetic product comprising a UV-blocking W/O or O/W composition. Said composition comprised 0.01-10 weight percentage of polyglyceryl-10 stearate [page 6, lines 13 and 23]. UV-blocking agents and glycerin (e.g., skin moisturizer) were disclosed [Tables 1 and 2]. Lecithin was not disclosed as a required ingredient.
According to Choi [page 2, 2nd paragraph], UV blocking products have been used mainly in the summer season. However, recently, as life styles have changed due to an increase in the number of people enjoying leisure, and as the recognition of the harmfulness of UV radiation has increased, the demand for the use of UVblocking products in all four seasons, rather than only in summer, has increased. Accordingly, consumer demand has increased for UV blocking products having increased usability and convenience to use. 
Although Choi taught an increased demand for UV blocking products having an increased usability and convenience, Choi did not specifically disclose a water-resistant cosmetic or dermatological preparation, as recited in claim 1.
Göppel taught water-resistant cosmetic or dermatological light protection preparations. As per Göppel, most sunscreens are applied in the vicinity of water or during sporting activity (perspiration), for which reason the water resistance of such formulations is attributed particular importance. Children, in particular, like splashing around in water and can only be kept away from it with difficulty, to finish playing in time to avoid sunburn. 
It was advantageous to incorporate film formers (e.g., polyvinylpyrrolidone) into the cosmetic or dermatological preparations, for example, in order to improve the water resistance of the preparations, or to increase the UV protection performance [col 22, lines 47-53 and at lines 65-67].
Since Choi taught an increased consumer demand for UV blocking products having an increased usability and convenience, it would have been prima facie obvious to one of ordinary skill in the art to include water-resistant formulations within the teachings of Choi. An ordinarily skilled artisan would have been so motivated, because most sunscreens are applied in the vicinity of water or during sporting activity (perspiration), for which reason the water resistance of such formulations is attributed particular importance. Children, in particular, like splashing around in water and can only be kept away from it with difficulty, to finish playing in time to avoid sunburn. Accordingly, water resistant preparations are advisable particularly for children, since water-resistant sunscreens also protect the user from sunburn during bathing [Göppel; col 3, lines 25-35].
Claim 54 recites less than 6 % by weight polyglyceryl-10 stearate. Choi taught the said ingredient at 0.01-10 weight percentage. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Choi, in view of Göppel, read on claims 54-58, 61, 68-69.

Regarding the claim 58 limitation of ‘no further emulsifiers’, Choi taught [page 5, line 23] ‘at least one emulsifying agent’. As such, Choi reads on the recited claim 58 limitation.
Claims 59-60 and 73 are rendered prima facie obvious because Choi disclosed [page 6, line 2] glyceryl stearate.
Claims 70-72 are rendered prima facie obvious because parabens, formaldehyde donors, organohalogenic substances, benzoic acid, formates and tea tree oil were not disclosed as required ingredients.
At the abstract and technical field, Choi taught convenient products to use and carry. However, regarding claims 62 and 65-67, Choi did not specifically disclose hydrodispersions, lotions, creams or spray formulations. 
Nonetheless, Göppel taught that O/W emulsions are advantageously prepared as hydrodispersions [col 6, line 65 to col 7, line 1 and at 8, lines 12-18] for use as lotions or sprays; Göppel further taught creams [Tables 5 and 6; col 12, line 4; col 18, line 63].
Since Choi taught products that were convenient to use and carry, it would have been prima facie to one of ordinary skill in the art to include creams, as well as hydrodispersions for use as lotions or sprays, within the teachings of Choi, as taught by Göppel. An ordinary skilled artisan would have been motivated by Göppel’s teachings that O/W emulsions are advantageously prepared as creams, as well as hydrodispersions for use as lotions or sprays [col 6, line 65 to col 7, line 1 and at 8, lines 12-18]. Further, .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant argued that Choi does not teach or suggest using the disclosed emulsions as water-resistant preparations. Applicant argued that Göppel does not cure the deficiencies of Choi.
The Examiner responds that the preamble is a mere statement of purpose or use, that does not distinguish over the combined teachings of the cited prior art. MPEP 2111.02 and 2112-2112.02. 
In the interest of compact prosecution, Göppel, rather than Choi, was relied upon to teach a water-resistant formulation. Nonetheless, since Choi taught an increased consumer demand for UV blocking products having an increased usability and convenience, it would have been prima facie obvious to one of ordinary skill in the art to include water-resistant formulations within the teachings of Choi. An ordinarily skilled artisan would have been so motivated, because most sunscreens are applied in the vicinity of water or during sporting activity (perspiration), for which reason the water resistance of such formulations is attributed particular importance. Children, in particular, like splashing around in water and can only be kept away from it with difficulty, to finish playing in time to avoid sunburn. Accordingly, water resistant preparations are advisable 

Regarding Göppel’s teachings at col 22, lines 47-53, Applicant argued that Göppel clearly cannot be interpreted to be an explicit suggestion to include film formers in each and every photoprotective formulation. Applicant further argued that many of the compositions exemplified in Göppel do not appear to contain any film formers.
The Examiner responds that Göppel, at col 22, lines 47-53, teaches that “in some instances” film formers are incorporated. As such, Göppel was not relied upon as an explicit suggestion to include film formers in “each and every” photoprotective formulation, as alleged by the Applicant. 
Regarding the allegation that many of the compositions exemplified in Göppel did not include film formers, the Examiner responds that Göppel is not limited to the examples disclosed therein, as nonpreferred and alternative embodiments also constitute prior art. Göppel constitutes prior art as a broad disclosure, and is relevant for all that it contains. MPEP 2123 I. and II.

Applicant argued that Choi does not teach film formers, to which the Examiner responds that the teachings of Choi do not exclude those of Göppel. Choi taught an increased demand for UV blocking products having an increased usability and convenience. Göppel taught that water-resistant preparations increase convenience and usability. Göppel identified film formers to improve water resistance, or to increase the UV protection performance. 


In response to Applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). In the instant case, Göppel’s film formers are not excluded by Choi. Just because Choi did not teach film formers, it cannot be said that the ingredients are excluded by the teachings of Choi. Nothing in Choi teaches away from the inclusion of film formers, or of Göppel’s film formers.

In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the combined teachings of Choi and Göppel read on the instant claims, as discussed above.
Applicant argued that one of ordinary skill in the art would not include the creams, hydrodispersions, lotions or sprays of Göppel within the teachings of Choi, since Choi is limited to foam compositions.
The Examiner disagrees. The teachings of Choi (e.g., foams) do not exclude the teachings of Göppel. Göppel advantageously teaches foam compositions at col 9, line 60 to col 10, line 13.

Claims 56 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Göppel et al (USP 7,060,257 B2) and further in view of Ranade et al (US 2010/0266648 A1).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi and Göppel was previously discussed.
Although the combination of Choi and Göppel taught water-resistant products, the combination was silent polyisobutene, as recited in claim 56, and the contact angle of the products, as recited in claim 63. 
Ranade taught [abstract] compositions for imparting super-hydrophobic properties to cosmetics, which can be used to significantly improve water repellency compared to traditional cosmetics. As used therein [0028], the term “superhydrophobic” refers generally to any surface which gives a contact angle with water of greater than 140°.
Superhydrophobicity can be quantitatively evaluated by measuring the contact angle with water, using a contact angle goniometer or other like method known in the art, or may be qualitatively evaluated by visual inspection and observation of water repellency, i.e., observation of water beads rolling off a cast film. Superhydrophobicity 
A required component of Ranade was a polymeric film-former, in order to impart hydrophobicity, said film-former inclusive of polyisobutene [0032 and 0035-0036].
Since the combination of Choi and Göppel taught water-resistant products, it would have been prima facie obvious to one of ordinary skill in the art to include within said combination, products having polyisobutene, and a contact angle greater than 140°, as taught by Ranade. An ordinarily skilled artisan would have been motivated to provide water repellency to a surface and, consequently, affect the long-wear properties and self-cleaning properties of cosmetic compositions following administration to the skin, as taught by Ranade [Ranade; abstract and at 0028-0029; 0032 and 0035-0036].
The instant claim 63 recites a contact angle of greater than 35 º. Ranade taught a contact angle greater than 140°. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant argued that the number referenced to Ranade was incorrect, and that the Applicant did not have a fair and complete opportunity to address the rejection over Ranade. 
The Examiner responds that the rejection over Ranade is maintained. To give the Applicant a fair and complete opportunity to address the rejection over Ranade, a this communication is a second Non-Final Office Action.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (of record), in view of Göppel et al (USP 7,060,257 B2), further in view of Butuc et al (USP 6,881,776 B2) and further in view of Frosch et al (DE 19820660 C5).
The pre-AIA  35 U.S.C. 103(a) rejection over Choi, in view of Göppel was previously discussed. 
Additionally, Choi taught convenient products to use and carry, as previously discussed. Further, Göppel et al taught formulations advantageously prepared as hydrodispersions, as discussed above. 
Although the combined Choi and Göppel taught convenient sunscreen formulations advantageously prepared as hydrodispersions, the combination of Choi and Göppel et al did not specifically disclose gel formulations, as recited in claim 64. 
Nonetheless, Butuc taught [col 1, lines 30-35] that gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients. 
Furthermore, Frosch taught stable gel sunscreen preparations [title, abstract and claim 1] comprising a hydrodispersion [claims 5-7 and 10-14], wherein the hydrodispersion was stabilized by a gel skeleton [0012-0013].
Since the combined Choi and Göppel taught sunscreen products that were convenient to use and carry, and advantageously formulated as hydrodispersions, it 
An ordinarily skilled artisan would have been motivated to stabilize the hydrodispersion, taught by the combined Choi and Göppel, with a gel skeleton, as taught by Frosch [Frosch; at the abstract and claims, and at 0012-0013]. Furthermore, an ordinarily skilled artisan would have been so motivated, because gel compositions have been used in a variety of cosmetic, and health and beauty applications. Gel compositions have proven to be convenient and efficient vehicles or carriers for the application of various active ingredients to the skin, including sunscreen active ingredients, as taught by Butuc [Butuc; col 1, lines 30-35]. 

Response to Arguments
Applicant’s arguments with respect to claim 64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.